Title: From Thomas Jefferson to David Ross, 25 October 1790
From: Jefferson, Thomas
To: Ross, David



Dear Sir
Monticello Oct. 25. 1790.

I received at New York your letter inclosing your accounts, the result shewing a balance of between 4. and 500£ due from me on an account which I had been told (and, as was said, from yourself) was fully paid, shewed a necessity of examining into the subject.  I have made that examination here, where alone it could be made. Mr. Key, who delivered most of the tobaccos, has enabled me to establish them truly as to quantity and price, and Mr. Eppes has assured me by letter that nothing ever passed from him to you which could undo what Key or myself had done. On the Debtor side of the open account I re-establish money in the room of tobacco. I take the settlement and bonds of Sep. 1783. as conclusive as far as they went, and make supplementary accounts for all other articles. The result is that I owe you about 28,000 ℔ of tobacco and you owe me about £[42–7–6]. I inclose you a copy of my statement of the accounts, the preliminary explanations of which are so full that nothing need be added here. I have made them thus full, in hopes they may satisfy yourself, and if they should not, that then they may inform those who may have the settlement of this matter in my absence or any other case of accident. Mr. Key has established the information I recieve from him by oath at the foot of the original account [ren]dered him by Mr. Nicolson of their transactions. When you shall have considered this matter, I shall be glad to hear from you. I shall then be at Philadelphia, but can recieve and return communications by post. I wish a final and speedy settlement, being convinced no one will take the same trouble to understand and settle it which I will myself, and that no one desires more to do it in strict justice. Wishing to hear from you as soon as convenient I remain with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

P.S. Be so good as to drop me a separate line immediately to Philadelphia, say whether Colo. T. M. Randolph’s order on you for £42–7–6 be good. I inclose you a copy.

